        Case: 5:19-cv-00054-KBB Doc #: 1 Filed: 01/09/19 1 of 5. PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


KEITH DICKMAN,                                   )   CASE NO. 5:19-cv-54
                                                 )
               Plaintiff,                        )   JUDGE
                                                 )
       vs.                                       )
                                                 )
TITAN GAS, LLC,                                  )   NOTICE OF REMOVAL
                                                 )
               Defendant.                        )


THE HONORABLE UNITED STATES DISTRICT JUDGE:

       Pursuant to 28 U.S.C. §§ 1331, 1367, 1441, and 1446, Defendant Titan Gas, LLC (“Titan

Gas”) timely removes the state-court action styled as Keith Dickman v. Titan Gas, LLC, Case

No. CV-2018-12-5026, pending in the Court of Common Pleas of Summit County, Ohio (the

“State Court Action”) to the United States District Court for the Northern District of Ohio,

Eastern Division on the basis of federal question jurisdiction. In support of its notice of removal,

Titan Gas states as follows:

       1.      Removal to the United States District Court for the Northern District of Ohio,

Eastern Division is proper because:

               A.      This Court has federal question jurisdiction over Plaintiff’s Complaint
                       because it alleges violations of a federal statute, namely, the Telephone
                       Consumer Protection Act (“TCPA”). See Mims v. Arrow Financial
                       Services, LLC, 565 U.S. 368, 371 (2012) (holding “that federal and state
                       courts have concurrent jurisdiction over private suits arising under the
                       TCPA”);

               B.      This Court has supplemental jurisdiction over Plaintiff’s Consumer Sales
                       Practices Act (“CSPA”) and Telephone Solicitation Sales Act (“TSSA”)
                       claims because they are so related Plaintiff’s federal TCPA claim that they
                       form “part of the same case or controversy under Article III of the United
                       States Constitution.” see 28 U.S.C. § 1367(a);
        Case: 5:19-cv-00054-KBB Doc #: 1 Filed: 01/09/19 2 of 5. PageID #: 2



               C.      This Notice of Removal is timely filed and proper under 28 U.S.C. §§
                       1441 and 1446; and

               D.      The United States District Court for the Northern District of Ohio, Eastern
                       Division, is the District Court of the United States for the District and
                       Division embracing the place where the State Court Action was filed. See
                       28 U.S.C. § 115(a)(1).

                       STATEMENT OF GROUNDS FOR REMOVAL

       A.      Defendant Has Satisfied The Procedural Requirements For Removal

       2.      Titan Gas was formally served with process on December 12, 2018.

       3.      Accordingly, this Notice of Removal is timely filed pursuant to 28 U.S.C.

§§ 1441 and 1446.

       4.      The Summit County Court of Common Pleas, Summit County, Ohio, is located

within the Norther District of Ohio. 28 U.S.C. § 115(a)(1). Venue is proper in this Court because

it is the “district and division embracing the place where such [state court] action is pending.” 28

U.S.C. § 1441(a).

       5.      This case is being removed from the Summit County Court of Common Pleas,

Summit County, Ohio, and this Notice of Removal has been filed with the record office of the

clerk of the court in that Court.

       6.      No previous application has been made for relief requested by this Notice.

       7.      Pursuant to 28 U.S.C. § 1446(a), a copy of all state-court papers, including the

Complaint and Summons, are attached as Exhibit A. Pursuant to 28 U.S.C. § 1446(d), a copy of

this Notice of Removal is being served upon counsel for Plaintiff and a copy is being filed with

the Clerk of the Court for the Summit County Court of Common Pleas, Summit County, Ohio.




                                                 2
          Case: 5:19-cv-00054-KBB Doc #: 1 Filed: 01/09/19 3 of 5. PageID #: 3



          B. Removal Is Proper Because This Court Has Subject Matter Jurisdiction Over
             This Action

       8.      This case is removable based upon federal question jurisdiction. Pursuant to 28

U.S.C. § 1331, “the district courts shall have original jurisdiction of all civil actions arising under

the Constitution, laws, or treaties of the United States.”

       9.      Plaintiff’s Complaint sets forth a purported cause of action pertaining to alleged

telephone calls made to Plaintiff’s residential telephone line using an automated telephone

dialing system. Based on these allegations, Plaintiff alleges that Titan Gas violated the TCPA.

(See Compl. ¶¶ 26–39). This Court has original subject matter jurisdiction over actions brought

pursuant to the TCPA. See Mims v. Arrow Financial Services, LLC, 565 U.S. 368, 371 (2012)

(holding “that federal and state courts have concurrent jurisdiction over private suits arising

under the TCPA”); see also Charvat v. EchoStar Satellite, LLC, 630 F.3d 459, 463 (6th Cir.

2010) (holding “the district court had federal-question jurisdiction over the claims under the

[TCPA] and pendent jurisdiction over the request of the claims.”)

       10.     Since Plaintiff’s Complaint alleges violations of the TCPA, removal is proper

pursuant to 28 U.S.C. § 1441.

       11.     Further, Plaintiff’s action is not one of the types of actions described in 28 U.S.C.

§ 1445.

       C.      The Court Has Supplemental Jurisdiction Over Plaintiff’s Claims That Do
               Not Arise Under Federal Law

       12.     Based on the aforementioned allegations, Plaintiff also alleges violations of two

state statutes, namely the CSPA and TSSA. (See Compl. ¶¶ 40–57). Plaintiff claims that the

same allegations that underlie his TCPA claim also give rise his state-law claims. (See id.)

       13.     Since this Court has original jurisdiction over Plaintiff’s TCPA claim, and



                                                  3
        Case: 5:19-cv-00054-KBB Doc #: 1 Filed: 01/09/19 4 of 5. PageID #: 4



Plaintiff’s state-law claims are related to his TCPA claim in such a manner that they form “part

of the same case or controversy under Article III of the United States Constitution,” this Court

may exercise supplemental jurisdiction over Plaintiff’s state-law claims. 28 U.S.C. § 1367(a).

Thus, pursuant to 28 U.S.C. §§ 1367 and 1441, Plaintiff’s entire Complaint is removable.

                                    PENDING MOTIONS

       14.     There are no pending motions in the state court proceeding.

                                 RESERVATION OF RIGHTS

       15.     Titan Gas reserves, without admission, waiver or relinquishment, all of its

defenses to the Complaint.

       WHEREFORE, Defendant Titan Gas removes the State Court Action from the Summit

County Court of Common Pleas, Summit County, Ohio, to the United States District Court for

the Northern District of Ohio.



                                                    Respectfully submitted,

                                                    /s/ Gregory C Djordjevic
                                                    David D. Yeagley (0042399)
                                                    Gregory C. Djordjevic (0095943)
                                                    ULMER & BERNE LLP
                                                    1660 West 2nd Street, Suite 1100
                                                    Cleveland, OH 44113
                                                    Tel: (216) 583-7000
                                                    Fax: (216) 583-7001
                                                    dyeagley@ulmer.com
                                                    gdjordjevic@ulmer.com

                                                    Attorneys for Defendant Titan Gas, LLC




                                               4
        Case: 5:19-cv-00054-KBB Doc #: 1 Filed: 01/09/19 5 of 5. PageID #: 5



                                CERTIFICATE OF SERVICE

       A copy of the foregoing Notice of Removal was filed electronically and was served by

regular U.S. mail, postage prepaid, on the 9th day of January, 2019.

Bryan Anthony Reo
Reo Law, LLC
P.O. Box 5100
Mentor, OH 44061
Attorney for Plaintiff


                                             /s/ Gregory C. Djordjevic
                                             Gregory C. Djordjevic
                                             One of the Attorneys for Defendant
                                             Titan Gas, LLC




                                                5
